PER CURIAM.
Plaintiff, a real estate broker, claims $500 from defendants, who are copartners doing business as real estate brokers, as one-half of the commission received by the defendants on the sale of certain real estate. The plaintiff claims that he aided the defendants in the negotiations which resulted in the sale, and that under the custom of the trade he was entitled to one-half of the commission. The defendants deny the rendition by the plaintiff of any service, and claim that under the custom of the trade, where two brokers work jointly in a transaction which results in a sale, a division of the commission is usually made, but not necessarily in equal shares; the division being governed by the special circumstances attending the transaction. The issués were submitted to the jury in a charge to which no exception was taken; hence the alleged errors cannot be considered. The jury allowed plaintiff $475 damages. This amount is excessive, as the undisputed evidence is that defendants received as the entire commission only $500, and, even if the custom contended for by the plaintiff prevails, he is not entitled to more than one-half of that sum.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event.